UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7442


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN MARCELL BUSHROD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cr-00395-LMB-1)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Marcell Bushrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin Marcell Bushrod appeals the district court’s order denying his motion for

compassionate release and dismissing his request for home confinement.           We have

reviewed the record and find no abuse of discretion. Accordingly, we affirm for the reasons

stated by the district court. United States v. Bushrod, No. 1:18-cr-00395-LMB-1 (E.D. Va.

Sept. 22, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2